UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
WALTER E. ROBINSON,                       )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                        Civil Action No: 21-cv-01393-APM
                                          )
WASHINGTON METROPOLITAN AREA              )
TRANSIT AUTHORITY,                        )
                                          )
      Defendant.                          )
_________________________________________ )

                                                 ORDER

        Plaintiff Walter E. Robinson filed this action against his former employer, Defendant

Washington Metropolitan Area Transit Authority (“WMATA”), seeking to enforce a settlement

agreement between the two parties. Complaint, ECF No. 1 [hereinafter Compl.]. In a single claim

for breach of contract, Plaintiff alleges that WMATA violated the settlement agreement when it

failed to place him in a training class for a station-manager position. Id. ¶¶ 33–38. WMATA has

moved to dismiss the complaint, or, in the alternative, for summary judgment. Def.’s Mot. to

Dismiss Pl.’s Compl. and/or for Summ. J., ECF No. 14 [hereinafter Def.’s Mot.].

        WMATA’s motion to dismiss is premised on Plaintiff’s general release of employment-

related claims against WMATA as part of the settlement agreement. Def.’s Mot. at 1. 1 But

WMATA misconstrues the allegations underlying Plaintiff’s claim. Plaintiff only released

employment-related claims that preceded his entry into the agreement. See Def.’s Mot., Settlement

Agreement & General Release, ECF No. 14-2, ¶ 5. In his complaint, Plaintiff is not contesting


1
  WMATA’s motion and memorandum in support appear in a single consolidated PDF on the docket at ECF No. 14.
The court therefore refers to the ECF pagination when citing the motion and supporting memorandum rather than
those documents’ internal pagination.
any termination that may have occurred before the settlement agreement. Rather, he alleges that

WMATA broke its promise to place him in the next station manager–training class, which

foreclosed future employment in that position and resulted in his ultimate discharge from

WMATA. Compl. ¶¶ 33–38. WMATA contends that the settlement agreement never promised

Plaintiff employment as a station manager, see Def.’s Mot. at 9, but even if that is true, it does not

defeat the essence of Plaintiff’s claim. The claim is not that WMATA wrongfully terminated him

but that WMATA improperly refused to place him in the next station manager–training program.

The proper remedies for such claim, if proven, are left for another day.

       As for WMATA’s motion for summary judgment, it is denied so as to permit Plaintiff to

take discovery. Plaintiff has satisfied the factors set forth in Convertino v. U.S. Department of

Justice, 684 F.3d 93 (2012), for determining whether denial or deferral of a summary judgment

motion pending discovery is warranted. Those factors are as follows: the declaration must “outline

the particular facts [Plaintiff] intends to discover and describe why those facts are necessary to the

litigation,” “explain why [Plaintiff] could not produce the facts in opposition to the motion for

summary judgment,” and “show that the information is in fact discoverable.” Id. at 99–100

(alterations and internal quotation marks omitted). Here, the declaration submitted by Plaintiff’s

counsel outlines four main categories of facts Plaintiff would seek to discover and explains their

import to the litigation. Pls.’ Mot. for Denial or Continuance of WMATA’s Mot. for Summ. J.

Pending Discovery, ECF No. 16 [hereinafter Pls.’ Mot.], Decl. of Paul S. Schleifman, ECF No.

16-1, at 6–9. The declaration also explains that Plaintiff cannot yet produce these facts because,

since the motion for summary judgment was filed before any answer to the complaint, no discovery

has yet been authorized. Id. at 9–10. Finally, the declaration states that the facts “are in WMATA’s

possession”—including in the form of medical and personnel records, training materials, and



                                                  2
safety rules and procedures—and so are discoverable. Id. at 10. The foregoing suffices to show

that discovery is warranted before the court rules on WMATA’s summary judgment motion. To

the extent WMATA disputes the relevance and burdens of the discovery proposed, the court can

address those issues as they arise after discovery commences.

       Accordingly, for the reasons stated, WMATA’s Motion to Dismiss Plaintiff’s Complaint,

and/or for Summary Judgment, ECF No. 14, is denied.             Plaintiff’s Motion for Denial or

Continuance of WMATA’s Motion for Summary Judgment Pending Discovery, ECF No. 16, is

granted.




Dated: May 16, 2022                                           Amit P. Mehta
                                                     United States District Court Judge




                                               3